SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 91450, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FþForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) underthe Securities Exchange Act of 1934: Yes oNo þ On November 13, 2013, the Registrant will issue a press release announcing its financial results for the three months and nine months ended September 30, 2013. The Registrant is also publishing its unaudited interim consolidated financial statements, as well as its operating and financial review, as of September 30, 2013, and for the three months and nine months then ended. Attached hereto are the following exhibits: Exhibit 1: Registrant’s press release dated November 13, 2013; Exhibit 2: Registrant’s condensed consolidated interim financial statements as of September 30, 2013, and for the three months and nine months then ended; Exhibit 3 - Registrant’s operating and financial review as of September 30, 2013, and for the three months and nine months then ended. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/ Philip Serlin Philip Serlin Chief Financial and Operating Officer Dated: November 13, 2013
